     Case 2:17-cr-00201-LMA-DMD Document 387 Filed 06/12/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 17-201

LILBEAR GEORGE,                                                           SECTION I
CHUKWUDI OFOMATA


                               ORDER & REASONS

      Before the Court is defendants Lilbear George and Chukwudi Ofomata’s

(together, the “defendants”) unopposed motion 1 to record all proceedings in this

matter. In addition to courtroom occurrences, the defendants request that “all

discussions of any sort concerning the case which are held in chambers” be recorded. 2

      The Court Reporters Act, 28 U.S.C. § 753(b), (the “Act”) provides that “[e]ach

session of the court and every other proceeding designated by rule or order of the

court or by one of the judges shall be recorded verbatim.”

      Proceedings to be recorded under [§ 753] include (1) all proceedings in
      criminal cases had in open court; (2) all proceedings in other cases had
      in open court unless the parties with the approval of the judge shall
      agree specifically to the contrary; and (3) such other proceedings as a
      judge of the court may direct or as may be required by rule or order of
      court [or as] may be requested by any party to the proceeding.

§ 753(b).




1 R. Doc. No. 329; R. Doc. No. 376.
2 The motion specifies a list of proceedings, which includes a catch-all item: “anything
else which may transpire in the course of the case in the presence of the judge or the
jury, or involve communications between any party and the judge or jury.” R. Doc.
No. 329, at 1. Conceivably, the request could include telephone calls.
     Case 2:17-cr-00201-LMA-DMD Document 387 Filed 06/12/19 Page 2 of 3



      With respect to those proceedings held in the courtroom, the defendants’

request is unnecessary, as the Court is already obligated to record such proceedings.

See Veillon v. Exploration Serv., Inc., 876 F.2d 1197, 1200 (5th Cir. 1989) (explaining

that the Fifth Circuit “has held that the requirements of [the] Act are mandatory, not

permissive”); see also United States v. Selva, 559 F.2d 1303, 1305 (5th Cir. 1977) (“[A]

criminal defendant has a right to a record on appeal which includes a complete

transcript of the proceedings at trial.”).

      The question remains, however, whether § 753(b) also requires the Court to

record out-of-court proceedings, such as in-chambers status conferences, upon

request. At least two circuits have suggested that the answer may be yes. See In re

Progressive Games, Inc., 194 F.3d 1329, 1999 WL 187639, at *1 (Fed. Cir. Mar. 1,

1999) (“[W]hen a party requests recording, the statute appears to mandate that such

relief be granted.”); City of Pittsburgh v. Simmons, 729 F.2d 953, 955 (3d Cir. 1984)

(“[W]hen counsel desires to go on the record, we can find no reason for a judge to

decline to do so. This is particularly true where, as here, no objection from other

parties is registered.”); cf. Veillon, 876 F.2d at 1201–02 (holding that “any error” in

the lower court’s refusal to grant the defendant’s request that a court reporter attend

a status conference was harmless because the defendant failed to demonstrate that

the reporter’s absence was prejudicial); but see In re Beard, 911 F.2d 818, 833 (4th

Cir. 1987) (“Proceedings held in chambers need not be stenographically recorded.”).

      As a policy matter, the Court disagrees with the rigidity of requiring a record

of all conversations relevant to a case. While the Court understands the importance



                                             2
     Case 2:17-cr-00201-LMA-DMD Document 387 Filed 06/12/19 Page 3 of 3



of transcribing in-court proceedings, there is immense value in permitting the judge

and the parties to engage in less formal, in-chambers discussions. 3 Such discussions

promote candid communication and collegiality among the parties and their counsel.

Indeed, subjecting informal meetings to transcription may have a chilling effect. It

appears that the thrust of the defendants’ goal could be accomplished by

memorializing the content of status conferences in a record transcribed by a court

reporter immediately after the conferences are held.

      Nonetheless, “it is far the better course to record . . . proceedings . . . ‘as may

be requested by [a] party’” than to decline the party’s request, In re Progressive

Games, 1999 WL 187639, at *1, particularly in a case such as this one, in which

several defendants face the death penalty if convicted.

      Accordingly,

      IT IS ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that the status conference currently scheduled

for June 20, 2019 at 7:30 A.M. is CANCELLED.

      New Orleans, Louisiana, June 12, 2019.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




3In the past, the Court has held numerous in-chambers conferences designed to
address such matters as scheduling and discovery disputes. No substantive motions
have been argued or decided at such conferences.

                                           3
